 

Exhibit 10.18

INDEMNIFICATION AGREEMENT

 

EFFECTIVE DATE:

May 20, 2003

I.2  PARTIES:

UQM Technologies, Inc.

7501 Miller Drive

Frederick, CO 80530

("Corporation")

                                             

                                             

                                             

("Director or Officer")

I.3 RECITALS/AGREEMENT:

I.3a

At the request of the Corporation, Director or Officer currently serves as a
director or officer of the Corporation (as defined below). As such, may be
subjected to claims, suits or proceedings.

I.3b

Director or Officer has indicated that it was and is a condition of Director’s
or Officer’s acceptance and continuing in such service that, among other things,
the Corporation agrees to indemnify Director or Officer against liabilities,
expenses and costs incurred in connection with any such claims, suits or
proceedings to the fullest extent permitted by the Colorado Corporation Code and
to pay expenses in advance of any final disposition of any such claims, suits or
proceedings to the fullest extent permitted by the Colorado Corporation Code.

I.3c

The Corporation’s Articles of Incorporation and the Colorado Corporation Code
contemplate the contracts may be made between the Corporation and members of its
Board of Directors and officers with respect to indemnification.

I.3d

In consideration of Director’s or Officer’s acceptance and continuation of
service as a director or officer after the date of this Agreement, and in
consideration of the mutual covenants stated herein, the parties agree as
follows:

I.4 BYLAW PROVISIONS ON INDEMNIFICATION, ADVANCEMENT OF EXPENSES AND OTHER
MATTERS:

The parties hereby acknowledge that Article VI of the Bylaws of the Corporation
provide for indemnification and advancement of expenses with respect to
directors or officers, as well as other matters. All provisions of Article VI of
the Bylaws of the Corporation as in effect on the date hereof, including without
limitation amendments made to such Article VI on the date hereof, are hereby
made a binding agreement between the Corporation and Director or Officer; a copy
of such Article VI is attached hereto as Exhibit A; and such Article VI is
hereby incorporated into this Agreement by this reference.

I.5 NONEXCLUSIVITY:

The rights of Director or Officer for indemnification and advancement of
expenses under this Agreement shall not be deemed exclusive of, or in limitation
of, any rights to which Director or Officer may be entitled under Colorado law,
the Corporation’s Articles of Incorporation or Bylaws, vote of shareholders or
otherwise.

I.6 MISCELLANEOUS:

I.6.a

Effectiveness.

This Agreement is effective for, and shall apply to, (i) any claim or proceeding
which is asserted or threatened before, on or after the date of this Agreement
and (ii) acts or omissions on or after the date of this Agreement.

I.6.b

Survival: Continuation.

The rights of Director or Officer hereunder shall inure to the benefit of the
Director or Officer (even after Director or Officer ceases to be a director or
officer). Director’s or Officer’s personal representative, heirs, executors,
administrators and beneficiaries; and this Agreement shall be binding upon the
Corporation, its successors and assigns. The rights of Director or Officer under
this Agreement shall continue so long as Director or Officer may be subject to
any possible proceeding because of the fact that Director was a director or was
an officer of the Corporation. If the Corporation sells, leases, exchanges or
otherwise disposes of, in a single transaction or series of related
transactions, all or substantially all of its property and assets, the
Corporation shall, as a condition precedent to such transaction, cause effective
provision to be made so that the person or entity acquiring such property and
assets shall become bound by and replace the Corporation under this Agreement.

I.6.c

Governing Law.

This Agreement shall be governed by the laws of the State of Colorado.

I.6.d

Severability.

If any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be deemed amended to accomplish the
objectives of the provision as originally written to the fullest extent
permitted by law and all other provisions shall remain in full force an effect.

I.6.e

Amendment. No amendment, termination or cancellation of this Agreement shall be
effective unless in writing signed by the Corporation and Director or Officer.

I.6.f

Headings. The headings in this Agreement are for convenience only and are not to
be considered in construing this Agreement.

I.6.g

Counterparts. This Agreement may be executed in counterparts, both of which
shall be deemed an original, and together shall constitute one document.

The parties have executed this Agreement as of the effective date first above
stated.

UQM TECHNOLOGIES, INC.

By:

/s/                                 

Treasurer, UQM Technologies, Inc

Director or Officer

By:

/s/                                 



 



EXHIBIT A

TO

INDEMNIFICATION AGREEMENT

Dated May 20, 2003

Between UQM Technologies, Inc.

And [DIRECTOR/OFFICER]

Article VI of the Bylaws of the Corporation

Indemnification

Section 6.01 Definitions. For purposes of this Article, the following terms
shall have the meanings set forth below:

(a)

Code

. The term "Code" means the Colorado Corporation Code as it exists on the date
of the adoption of this Article and as it may hereafter be amended from time to
time. In the case of any amendment of the Colorado Corporation Code after the
date of the adoption of this Article, when used in reference to an act or
omission occurring prior to the effectiveness of such amendment, the term "Code"
shall include such amendment only to the extent that the amendment can apply to
a prior act or omission and the amendment permits the corporation to provide
broader indemnification rights than the Colorado Corporation Code permitted the
corporation to provide at the date of the adoption of this Article and prior to
the amendment.

(b)

Corporation.

The term "corporation" means the corporation and, in addition to the resulting
or surviving corporation, any domestic or foreign predecessor entity of the
corporation in a merger, consolidation or other transaction in which the
predecessor’s existence ceased upon consummation of the transaction.

(c)

Expenses

. The term "expenses" means the actual and reasonable expenses (including but
not limited to expenses of investigation and preparation and fees and
disbursements of counsel, accounts and other experts) incurred by a party in
connection with a proceeding.

(d)

Liability

. The term "liability" means the obligation to pay a judgment, settlement,
penalty, fine (including an excise tax assessed with respect to an employee
benefit plan) or expense incurred with respect to a proceeding.

(e)

Party

. The term "party" means any individual who was, is, or is threatened to be
made, a named defendant or respondent is a proceeding by reason of the fact that
he is or was a director, officer or employee of the corporation, or a member of
the Office of the Chairman, and any individual who, while a director, officer or
employee or member of the Office of the Chairman of the corporation is or was
serving at the request of the corporation as a director, officer, partner,
trustee, employee, fiduciary or agent of any other foreign or domestic
corporation or of any partnership, joint venture, trust, other enterprise or
employee benefit plan. A party shall be considered to be serving an employee
benefit plan at the corporation’s request if his duties to the corporation also
impose duties on or otherwise involve services by him to the plan or to
participants in or beneficiaries of the plan.

(f)

Proceeding

. The term "proceeding" means any threatened, pending or completed action, suit
or proceeding, or any appeal therein, whether civil, criminal, administrative,
arbitrative or investigative (including an action by or in the right of the
corporation), and whether formal or informal. Section 6.02

Right to Indemnification

. The corporation shall indemnify any party to a proceeding against liability
incurred in, relating to or as a result of the proceeding to the fullest extent
permitted by law (including without limitation in circumstances in which, in the
absence of this Section 6.02, indemnification would be (a) discretionary under
the Code or (b) limited or subject to particular standards of conduct under the
Code). Section 6.03

Advancement of Expenses

. In the event of any proceeding in which a party is involved or which may give
rise to a right of indemnification under this Article, following written request
to the corporation by the party, the corporation shall pay to the party, to the
fullest extent permitted by law (including without limitation in circumstances
in which, in the absence of this Section 6.03, advancement of expenses would be
(a) discretionary under the Code or (b) limited or subject to particular
standards of conduct under the Code), amounts to cover expenses incurred by the
party in, relating to or as a result of such proceeding in advance of its final
disposition. Section 6.04

Burden of Proof

. If under applicable law the entitlement of a party to be indemnified or
advanced expenses hereunder depends upon whether a standard of conduct has been
met, the burden of proof of establishing that the party did not act in
accordance with such standard shall rest with the corporation. A party shall be
presumed to have acted in accordance with such standard and to be entitled to
indemnification or the advancement of expenses (as the case may be) unless,
based upon a preponderance of the evidence, it shall be determined that the
party has not met such standard. Such determination and any evaluation as to the
reasonableness of amounts claimed by a party shall be made by the board of
directors of the corporation or such other body or persons as may be permitted
by the Code. Subject to any express limitation of the Code, if so requested by
the party, such determination and evaluation as to the reasonableness of the
amounts claimed by the party shall be made by independent counsel who is
selected by the party and approved by the corporation (which approval shall not
be unreasonably withheld). For purposes of this Article, unless otherwise
expressly stated, the termination of any proceeding by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of no lo contendere or its equivalent, shall not create a presumption that
a party did not meet any particular standard of conduct or have any particular
belief or that a court has determined that indemnification is not permitted by
applicable law. Section 6.05

Notification and Defense of Claim

. Promptly after receipt by a party of notice of the commencement of any
proceeding, the party shall, if a claim respect thereof is to be made against
the corporation under this Article, notify the corporation in writing of the
commencement thereof; provided, however, that delay in so notifying the
corporation shall not constitute a waiver or release by the party of any rights
under this Article. With respect to any such proceeding: (a) the corporation
shall be entitled to participate therein at its own expense; (b) any counsel
representing the party to be indemnified in connection with the defense or
settlement thereof shall be counsel mutually agreeable to the party and to the
corporation; and (c) the counsel so mutually agreeable may, at the request of
the corporation, represent the party and any others the corporation may
designate. In any such proceeding, the party shall have the right to retain the
party’s own counsel, but the fees and expenses of such counsel shall be at the
expense of the party unless (i) the employment of such counsel has been
specifically authorized by the corporation, (ii) representation of the party and
any other party by the same counsel would be inappropriate, in the reasonable
judgment of the party, due to actual or potential differing interests between
them, or (iii) the corporation shall fail to retain counsel for the party in
such proceeding. Notwithstanding the foregoing, if an insurance carrier has
supplied directors’ and officers’ liability insurance covering a proceeding and
is entitled to retain counsel for the defense of such proceeding, then the
insurance carrier shall retain counsel to conduct the defense of such proceeding
unless the party and the corporation concur in writing that the insurance
carrier’s doing so is undesirable. The corporation shall not be liable under
this Article for any amounts paid in settlement of any proceeding effected
without its written consent. The corporation shall not settle any proceeding in
any manner that would impose any penalty or limitation on a party without the
party’s written consent. Consent to a proposed settlement of any proceeding
shall not be unreasonably withheld by either the corporation or the party.
Section 6.06

Enforcement

. The right to indemnification and advancement of expenses granted by this
Article shall be enforceable in any court of competent jurisdiction if the
corporation denies the claim, in whole or in part, or if no disposition of such
claim is made within 90 days after the written request for indemnification or
advancement of expenses is received. If successful in whole or in part in such
suit, the party’s expenses incurred in bringing and prosecuting such claim shall
also be paid by the corporation. Whether or not the party has met any applicable
standard of conduct, the court in such suit may order indemnification or the
advancement of expenses as the court deems proper (subject to any express
limitation of the Code). Further, the corporation shall indemnify a party from
and against any and all expenses and, if requested by the party shall (within
ten business days of such request) advance such expenses to the party, which are
incurred by the party in connection with any claim asserted against or suit
brought by the party for recovery under any directors’ and officers’ liability
insurance policies maintained by the corporation, regardless of whether the
party is unsuccessful in whole or in part in such claim or suit. Section 6.07

Proceedings by a Party

. The corporation shall indemnify or advance expenses to a party in connection
with any proceeding (or part thereof) initiated by the party only if such
proceeding (or part thereof) was authorized by the board of directors of the
corporation. Section 6.08

Subrogation

. In the event of any payment under this Article, the corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
indemnified party, who shall execute all papers and do everything that may be
necessary to assure such rights of subrogation to the corporation. Section 6.09

Insurance

. So long as any party who is or was an officer or director of the corporation
may be subject to any possible proceeding by reason of the fact that he is or
was an officer or director of the corporation (or is or was serving in any one
or more of the other capacities covered by this Article during his tenure as
officer or director), if the corporation maintains an insurance policy or
policies providing directors’ and officers’ liability insurance, such officer or
director shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage applicable to any then current
officer or director of the corporation, or the corporation shall purchase and
maintain in effect for the benefit of such officer or director one or more
valid, binding and enforceable policy or policies of directors’ and officers’
liability insurance providing, in all respects, coverage at least comparable to
that provided to any then current officer or director at the corporation.
Section 6.10

Other Rights and Remedies

. The rights to indemnification and advancement of expenses provided in this
Article shall be in addition to any other rights to which a party may have or
hereafter acquire under any law, provision of the articles of incorporation, any
other or further provision of these bylaws, vote of the shareholders or
directors, agreement or otherwise. The corporation shall have the right, but
shall not be obligated, to indemnify or advance expenses to any agent of the
corporation not otherwise covered by this Article in accordance with and to the
fullest extent permitted by the Code. Section 6.11

Applicability

: Effect. The rights to indemnification and advancement of expenses provided in
this Article shall be applicable to acts or omissions that occurred prior to the
adoption of this Article, shall continue as to any party during the period such
party serves in any one or more of the capacities covered by this Article, shall
continue thereafter so long as the party may be subject to any possible
proceeding by reason of the fact that he served in any one or more of the
capacities covered by this Article, and shall inure to the benefit of the estate
and personal representatives of each such person. Any repeal or modification of
this Article or of any Section or provision hereof shall not apply to any act or
omission occurring prior to effectiveness of such repeal or modification except,
in the case of a modification, to the extent that the modification can apply to
a prior act or omission and the modification permits the corporation to provide
broader indemnification rights than provided by these bylaws prior to the
modification. All rights to indemnification under this Article shall be deemed
to be provided by a contract between the corporation and each party covered
hereby. The corporation shall cause the contract created by this Article to be
binding upon successors and assigns of the corporation. If the corporation
sells, leases, exchanges or otherwise disposes of, in a single transaction or
series of related transactions, all or substantially all of its property and
assets, the corporation shall, as a condition precedent to such transaction,
cause effective provision to be made so that the person or entity acquiring such
property and assets shall become bound by and replace the corporation under the
contract created by this Article. Section 6.12

Severability

. If any provision of this Article shall be held to be invalid, illegal or
unenforceable for any reason whatsoever (a) the validity, legality and
enforceability of the remaining provision of this Article (including without
limitation all portions of any Sections of this Article containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby, and (b) to the fullest extent possible, the provisions of this Article
(including, without limitation, all portions of any Section of this Article
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent of this Article that each party covered hereby is
entitled to the fullest protection permitted by law.

 

 